UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION
WILLIE COX, JR., a/k/a ABBUE-JAU, )
Plaintiff,
Vv. No. 4:19-CV-2744-JAR
JOSEPH DEWLY, 5
Defendant. 5

MEMORANDUM AND ORDER
This matter is before the Court upon the motion of plaintiff Willie Cox, Jr. for leave to
proceed in forma pauperis in this civil action. Upon consideration of the motion and the
financial information provided in support, the Court concludes that plaintiff is unable to pay the
filing fee. The motion will therefore be granted. Additionally, the Court will dismiss the
complaint, without prejudice.
Legal Standard on Initial Review
Under 28 U.S.C. § 1915(e)(2), the Court is required to dismiss a complaint filed in forma
pauperis if it is frivolous, malicious, or fails to state a claim upon which relief may be granted.
An action is frivolous if it “lacks an arguable basis in either law or fact.” Neitzke v. Williams, 490
U.S. 319, 328 (1989). An action fails to state a claim upon which relief may be granted if it does
not plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp.
vy. Twombly, 550 U.S. 544, 570 (2007).
“A claim has facial plausibility when the plaintiff pleads factual content that allows the
court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Determining whether a complaint states a plausible

claim for relief is a context-specific task that requires the reviewing court to draw upon judicial

 
experience and common sense. Jd. at 679. The court must assume the veracity of well-pleaded
facts, but need not accept as true “[t]hreadbare recitals of the elements of a cause of action,
supported by mere conclusory statements.” Jd. at 678 (citing Twombly, 550 U.S. at 555).

This Court must liberally construe complaints filed by laypeople. Estelle v. Gamble, 429
U.S. 97, 106 (1976). This means that “if the essence of an allegation is discernible,” the court
should “construe the complaint in a way that permits the layperson’s claim to be considered
within the proper legal framework.” Solomon v. Petray, 795 F.3d 777, 787 (8th Cir. 2015)
(quoting Stone v. Harry, 364 F.3d 912, 914 (8th Cir. 2004)). However, even pro se complaints
must allege facts which, if true, state a claim for relief as a matter of law. Martin v. Aubuchon,
623 F.2d 1282, 1286 (8th Cir. 1980). Federal courts are not required to assume facts that are not
alleged, Stone, 364 F.3d at 914-15, nor are they required to interpret procedural rules so as to
excuse mistakes by those who proceed without counsel. See McNeil v. United States, 308 US,
106, 113 (1993).

The Complaint!

Plaintiff states he brings this action pursuant to 42 U.S.C. § 1983 against Joseph Dewly.

Based upon the allegations in the complaint, Dewly is a judge of the traffic court in Clayton,

Missouri2 Plaintiff does not specify the capacity in which he sues Dewly.

 

1 Since September 17, 2019, plaintiff has filed fifteen similar actions in this Court, including this one. See
Cox v. Lang, 4:19-cv-02585-NAB (E.D. Mo. Sept. 17, 2019), Cox v. Atchison, 4:19-cv-02586-JAR (E.D.
Mo. Sept. 17, 2019), Cox v. Hartman, No. 4:19-cv-2587 (E.D. Mo, Sept. 17, 2019), Cox v. Anello, 4:19-
cv-02588-AGE (E.D. Mo. Sept. 17, 2019), Cox v. Walz, 4:19-cv-02589-SRC (E.D. Mo. Sept. 17, 2019),
Cox v. Hulsey, 4:19-cv-02592-SRC (E.D. Mo. Sept. 17, 2019), Cox v. Morrow, 4:19-cv-2593-JAR (E.D.
Mo. Sept. 17, 2019), Cox v. Grammer, 4:19-cv-02662-PLC (E.D. Mo. Sept. 30, 2019), Cox v. Crotzer,
4:19-cv-02727-RLW (E.D. Mo. Oct. 7, 2019), Cox v. Dodson, 4:19-cv-02748-AGF (E.D. Mo. Oct. 9,
2019), Cox v. Walker, 4:19-cv-02764-RLW (E.D. Mo. Oct. 10, 2019), Cox v. City of University City,
Missouri, 4:19-cv-02923-JCH (E.D. Mo. Oct. 28, 2019), Cox v. Brentwood, Missouri, City of, 4:19-cv-
03067-PLC (E.D. Mo. Nov. 7, 2019), and Cox v. City of Clayton, 4:19-cv-03091-RLW (E.D. Mo. Nov.
12, 2019), Cox v. City of Ferguson, 4:19-CV-3115-JMB (E.D. Mo. Nov. 18, 2019).

-2-

 
Plaintiff's cause of action stems from his court proceeding following a traffic stop for
illegal auxiliary lights. Plaintiffs allegations in support of his claim are best understood if
directly quoted. They are as follows.

I went to traffic court in Clayton, Missouri for a citation that I had received on

01/04/2019. When I arrived the prosecutor informed me that he had amended the

citation from the original ordinance violation to something different and was

informed by Mr. Joseph Dewly that that was his right to do so. When I was called

before Mr. Joseph Dewly I plead not guilty and requested a jury trial. Joseph

Dewly informed me that they were not “set up” for a jury trial and in order to

have a jury trial I had to pay a fee to transfer my case to District Court. I did not

want to pay a fee so I agreed to just Joseph Dewly, the prosecutor and the citing

officer hearing my case. 1 was found guilty and the next day I appealed to a

higher court in which the case was dismissed with prejudice.

(ECF No. 1-1). Plaintiff seeks a total of $1.5 million in damages.
Discussion

Plaintiff's allegations against Joseph Dewly, presumably the judge involved in his traffic
court proceeding, will be dismissed as frivolous. Judges are “entitled to absolute immunity for
all judicial actions that are not ‘taken in a complete absence of all jurisdiction.” Penn vy. United
States, 335 F.3d 786, 789 (8th Cir. 2003) (quoting Mireles v. Waco, 502 U.S. 9, 11-12 (1991)).
A judge acts in his judicial capacity when he exercises control over his courtroom. See Sheppard
v. Maxwell, 384 U.S. 333, 358 (1966) (“the courtroom and courthouse premises are subject to the
control of the court”). Plaintiffs complaint arises solely from the actions taken by Dewly as a
traffic court judge in Clayton, Missouri. These actions were taken in his judicial capacity and
were within his jurisdiction. Dewly is entitled to absolute immunity.

Plaintiffs complaint against Dewly cannot be cured by permitting plaintiff to file an

amended pleading. The Court will dismiss this case without prejudice.

 

2 The Court has attempted to verify that defendant Joseph Dewly is a judge in the traffic court in
Clayton, Missouri, as implied by plaintiff's allegations. The Court has been unable to do so.

-3-

 

 
Accordingly,

IT IS HEREBY ORDERED that plaintifi?s motion for leave to proceed in forma
pauperis is GRANTED. [ECF No. 2]

IT IS FURTHER ORDERED that this case is DISMISSED without prejudice. A
separate order of dismissal will be entered herewith.

IT IS HEREBY CERTIFIED that an appeal from this dismissal would not be taken in
good faith.

Dated this 21% day of November, 2019.

UNITED STATES DISTRICT JUDGE

 
